NORTHCUTT, Judge.
Christopher Jones appeals convictions for sexual battery and aggravated battery. We affirm the convictions without discussion but remand for correction of a scrivener’s error. As Jones argues, and the State concedes, the judgment reflects a conviction for sexual battery under section 794.011(3), Florida Statutes (2001), when Jones was actually convicted under section 794.011(4). On remand, the judgment must be corrected; Jones does not need to be present. We also affirm Jones’s designation as a sexual predator, see Milks v. State, 848 So.2d 1167 (Fla. 2d DCA), review granted, 859 So.2d 514 (Fla.2003); and we certify conflict with Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2003).
Affirmed; remanded; conflict certified.
STRINGER and DAVIS, JJ., concur.